Plaintiff in error filed its brief herein on November 1, 1923. No brief has been filed by defendants in error, and although an extension of time was granted to do so, they have not complied nor assigned any reason for failure to do so. Under the rule of this court when the brief of plaintiff in error appears reasonably to sustain the assignments of error, this court will not search the record to find some theory upon which the judgment may be sustained. Following this rule, the judgment of the trial court in this cause is reversed, *Page 103 
and the cause remanded, with directions to grant a new trial.
All the Justices concur.